DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 05/26/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 103 rejections of claims 12-16 and 18 over Burklow et al., Cox, and West et al. have been withdrawn; (2) the 35 U.S.C. 103 rejection of claim 17 over Burklow et al., Cox, West et al., and Ekanayake et al. has been withdrawn; (3) the 35 U.S.C. 103 rejections of claims 19, 20, 22, and 24 over Burklow et al., Cox, West et al., and Ekanayake et al. have been withdrawn; and (4) the 35 U.S.C. 103 rejection of claim 21 over Burklow et al., Cox, West et al., Ekanayake et al., and Fisher et al. has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 12-22 and 24
Withdrawn claims: 1-11 and 23
Previously cancelled claims: None
Newly cancelled claims: 13
Amended claims: 12 and 14-20
New claims: None
Claims currently under consideration: 12, 14-22, and 24
Currently rejected claims: 24
Allowed claims: 12 and 14-22

Allowable Subject Matter
Claims 12 and 14-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The methods claimed in independent claims 12, 19, and 20 all require a series of specific steps in producing a luo han guo extract resulting in a filtered retentate comprising less than about 20% monosaccharides on a dry weight basis and less than about 2% mogroside V on a dry weight basis that is then spray dried. The combination of Burklow et al., Cox, and West et al. is considered to generally disclose the premise of producing a luo han guo extract that includes native luo han guo components as bulking agents in order to avoid the addition of extraneous bulking agents. However, the specificity of the claimed methods, considered together with Applicant’s assertion that the claimed mogroside V and monosaccharide concentrations in the final retentate are critical (Applicant’s Remarks, p. 9, ¶2), is considered to render the claimed methods and the products produced from those methods novel and non-obvious. Therefore, claims 12 and 14-22 are allowed.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Burklow et al. (U.S. 2003/0165603 A1).
Regarding claim 24, is a product-by-process claim. MPEP 2113 I states: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Burklow et al. discloses a food or beverage comprising a luo han guo extract ([0054]). The addition of the sweetening composition of claim 22 to a food or beverage would effectively cause the sweetening composition to lose any characteristic features of the product that would have been the result of the production process of claim 19. Its addition to a broader composition effectively just renders the sweetening composition a collection of luo han guo components that would be present with other components of the food or beverage—including potentially additional luo han guo components from other sources. As such, a food or beverage produced according to Burklow et al. that contained a luo han guo extract would contain the same components (along with others) that constitute the claimed sweetening composition, and the claimed food/beverage comprising the sweetening composition would thus be obvious, even though the Burklow et al. product is made by a different process.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103 of claims 12-16 and 18 over Burklow et al., Cox, and West et al.; claim 17 over Burklow et al., Cox, West et al., and Ekanayake et al.; claims 19, 20, 22, and 24 over Burklow et al., Cox, West et al., and Ekanayake et al.; claim 21 over Burklow et al., Cox, West et al., Ekanayake et al., and Fisher et al.: Applicant’s arguments (Applicant’s Remarks, p. 9, ¶2 – p. 16, ¶4) have been fully considered and are persuasive. The rejections of claims 12, 14-22, and 24 have been withdrawn. However, upon further consideration, claim 24 is rejected over Burklow et al. on the basis of being a product-by-process claim as detailed above.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim 24 is rejected.
Claims 12 and 14-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793